UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 10-QSB (X) Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended December 31, 2007 ( ) Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 000-33251 INTERNATIONAL FOOD PRODUCTS GROUP, INC. (Exact name of small business issuer as specified in its charter) Nevada 33-0903004 (State or other jurisdiction of incorporation (IRS Employer Identification No.) or organization) 31441 Paseo Campeon, San Juan Capistrano,California 92675 (Address of principal executive offices) (949) 759-7775 Issuer's telephone number, including area code 895 Dove Street, third floor, Newport Beach,California 92675 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether registrant (1) has filed all reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months or for such shorter period that the Registrant was required to file such reports, and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] The number of shares outstanding of Registrant's common stock as of December 31, 2007 was: 449,968,501 - 1 - PART I - FINANCIAL INFORMATION Item 1. Financial Statements. . International Food Products Group, Inc. Financial Statements As of December 31, 2007 - 2 - International Food Products Group, Inc. Index to the Financial Statements As of December 31, 2007 Financial Statements of International Food Products Group, Inc.: Balance Sheet, December 31, 2007, June 30, 2007 4 Statements of Operations For Each of the Three Month and Six-Month Periods Ended December 31, 2007 and 2006 5 Statements of Cash Flows For the Six-Month Periods Ended December 31, 2007 and 2006 6 Notes to the Financial Statements 8 - 3 - International Food Products Group, Inc. Balance Sheet Dec. 31, 2007 Jun 30, 2007 Current Assets Cash $ 707 $ 1,870 Prepaid expenses and deposits 110,333 594,976 Total assets $ 111,040 596,846 Liabilities and Shareholders’ Deficit Current Liabilities Trade accounts payable $ 441,763 $ 304,358 Other accrued expenses 20,820 16,648 Notes payable – related parties 59,500 51,000 Total current liabilities 522,083 372,006 Commitments and contingencies Shareholders’ deficit: Common stock: $.001 par value; 600,000,000 shares authorized; 449,968,501 & 414,363,501, issued 449,968 414,364 Additional paid-in capital 10,276,545 9,966,550 Accumulated deficit (11,137,556 ) (10,156,074 ) Total shareholders’ equity (deficit) 411,043 (224,840 ) Total liabilities and shareholders’ deficit $ 111,040 $ 596,846 The accompanying notes are an integral part of the financial statements. - 4 - International Food Products Group, Inc. Statements of Operations For Each of the Three-Month and Six-Month Periods Ended December 31, 2007 and 2006 For the Three-Month For the Six-Month Periods Ended December 31, Periods Ended December31, 2007 2006 2007 2006 Gross sales $ $ 48,434 $ - 402,556 Less: returns, discounts and allowances Net sales 48,434 - 402,556 Cost of good sold 45,877 - 383,463 Gross profit (loss) 2,557 - 19,093 Selling expenses 30,350 39,743 30,350 668,751 General and administrative expenses 626,511 52,678 976,129 221,190 Loss from operations (656,861 ) (89,864 ) (1,006,479 ) (870,848 ) Interest expense/Other Income (Interest) Expense (1,367 ) (6,673 ) ) (4,172 ) (35,831 ) Other Income 29,168 324,860 29,168 324,860 Total( interest) expense, other income 27,801 318,187 24,996 289,029 ) Net (loss) Profit $ (629,060 ) $ 228,323 ) $ (981,483 ) $ (581,819 ) Net profit( loss) per share, basic and diluted $ (0.001 ) $ (0.001 ) $ (0.002 ) $ (0.002 ) Shares used in per-share calculation, basic and diluted 442,986,501 303,711,001 432,166,001 291,313,502 The accompanying notes are an integral part of the financial statements. - 5 - International Food Products Group, Inc. Statements of Cash Flows For Each of the Six-Month Periods Ended December 31, 2007 and 2006 For the Six-Month Periods Ended December 31, 2007 2006 Cash flows from operating activities: Net loss $ (981,483 ) $ (581,819 ) Adjustments to reconcile net loss to net cash used in operating activities: Forgiveness of Debt (29,168 ) (324,860 ) Shares issued for services and loan fees 532,500 924,180 Decrease (increase) in assets: Prepaid expenses 238,743 (1,713 ) Accounts receivable - trade Inventories 86,906 Increase in liabilities: Accounts payable 166,573 1,370 Accrued expenses 4,172 (69,949 ) Net cash provided by (used in) operating activities (68,663 ) 34,115 Cash flows from investing activities: Change in restricted cash - Net cash used in investing activities - Cash flows from financing activities: Proceeds from issuance of note payable to officers Proceeds from issuance of a note payable - related party 8,500 - Proceeds from issuance of a note payable - third party - 348,000 Payment on a note payable - third party - (385,008 ) Sale of Common Stock 59,000 5,065 Net cash provided by financing activities 67,500 (31,943 ) The accompanying notes are an integral part of the financial statements - 6 - International Food Products Group, Inc. Statements of Cash Flows For Each of the Six-Month Periods Ended December 31, 2007 and 2006 Net increase (decrease) in cash and cash equivalents $ (1,163) $ 2,172 Cash and cash equivalents at beginning of year 1,870 2,318 Cash and cash equivalents at end of period $ 707 $ 4,490 Supplemental Disclosures of Cash Flow Information For the Six-Month Periods Ended December 31, 2007 2006 Interest paid - third parties $ $ - Income taxes paid - $ - Issuance of shares in payment of debt: Note payable - related party $ - The accompanying notes are an integral part of the financial statements. - 7 - International Food Products Group, Inc. Notes to the Financial Statements As of December 31, 2007 1.
